Citation Nr: 1439084	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1962 to February 1965. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which denied the benefit sought on appeal. 

On his July 2011 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO.  He was scheduled for a Travel Board hearing in August 2014, but prior to the date of that hearing, he withdrew his request.  

This appeal was processed using the VBMS paperless claims processing system.


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran's tinnitus is proximately due to his service-connected bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to service-connected bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus as secondary to the service-connected bilateral hearing loss.  As this represents a grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

In this case, the Veteran seeks entitlement to service connection for tinnitus.  He attributes his tinnitus to injury caused by acoustic trauma due helicopter engine noise. VA has conceded that the Veteran has suffered from acoustic trauma as a result of his period of service.  See August 2009 rating decision. 

The record now shows that during the applicable period under appeal, the Veteran has been diagnosis with tinnitus.  See the reports of August 2009 and  March 2014 VA audiology examinations.  The record demonstrates a current disability.  

Also, in the August 2009 VA audiology examination report, the VA examiner found that the Veteran's complaints of constant tinnitus were associated with his bilateral sensorineural hearing loss.  With this finding, the evidence of record does support a conclusion that the Veteran's tinnitus is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  

Although the August 2009 VA examiner was unable to provide a medical conclusion on whether the Veteran's tinnitus was not related to his military service without resorting to mere speculation, which is essentially a non-opinion and cannot be used to support an award of direct service connection, the VA examiner did mark that the Veteran's tinnitus was secondary to his bilateral hearing loss.  This medical opinion is sufficient to support a medical connection between the Veteran's tinnitus and his service-connected bilateral hearing loss. 

The Board has also considered the Veteran's assertions that his tinnitus is a disability of service origin.  However, the Veteran has been unable to report a definitive date of onset of his tinnitus, and there is nothing in his service treatment records which is indicative of complaints of tinnitus to suggest an in-service occurrence.  38 C.F.R. § 3.303.  Moreover, the Veteran's first reports of tinnitus come when he filed his claims for entitlement to service, which comes decades after his separation from service.  38 C.F.R. §§ 3.307, 3.309.  Such a lengthy period of time between the reported injury and the reported onset also goes against a finding of continuity of symptomatology. 

Regardless, the evidence of record does support a finding that the Veteran's tinnitus is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  The RO has seen fit to award entitlement to service connection for bilateral sensorineural hearing loss.  See August 2009 and August 2014 rating decisions.  The August 2009 VA examiner noted a relationship between the Veteran's hearing loss and his tinnitus, and the Board finds this sufficient to award service connection for tinnitus as medically related to the Veteran's underlying hearing loss.  Thus, service connection for tinnitus on a secondary basis is in order.


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


